Amendment Entered
The amendment filed 12/15/2020 is hereby entered. This notice of allowance is in place of the advisory action filed 2/17/2021.

Election/Restrictions
Claims 63, 66-68 and 70-107 allowable. Claims 73-75, 80 and 82, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species inventions as set forth on page 3 of the 07/10/2019 restriction requirement: 1) compositions species including compound species, their amounts, form and release; 2) HSV species; 3) sero-status, 4) whether the additional step of contraception administration is required or not, 5) whether the additional step of additional antiviral administration is required as well as additional antiviral species, 6) time of administration; and 7) whether method requires administration to a HSV seropositive partner, as set forth in the Office action mailed on 07/10/2019, is hereby withdrawn and claims 73-75, 80 and 82 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Deborah Lu on 2/19/2021.

The application has been amended as follows: 
Claim 65 is canceled.
Claim 73, the term “claim 63, 64 or 65” is replaced with   ---   claim 63   ---
Claim 74, the term “claim 63, 64 or 65” is replaced with   ---   claim 63   ---
Claim 75, the term “claim 63, 64 or 65” is replaced with   ---   claim 63   ---
Claim 80, the term “claim 80” is replaced with   ---   claim 63   ---

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS E SIMMONS whose telephone number is (571)272-9065.  The examiner can normally be reached on M-F: 8-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRIS E SIMMONS/Examiner, Art Unit 1629                                                                                                                                                                                                        
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629